Campbell, J.,
delivered the opinion' of the court.
The eighth instruction asked by the appellant should have been given. It is true that the seventh given for him announces the principle of law invoked by the eighth, but the eighth is accurate in stating the legal principle as applied to the theory of the defendant, as to the legitimate conclusion to be drawn from the whole evidence, and was not properly refused because the principle had been announced by the seventh instruction, Aldrige v. State, 59 Miss. 250. It is far better always to announce principles of law as applied to the respective theories of fact as legitimately contended for by the parties, than to state to the jury merely general rules or. principles for its application, and it is the right of a party to have the principles of law specifically applied to his case by instructions accurately drawn, and pertinent to the evidence. i
The view of the evidence contended for by the accused is that Harmon and others were indignant and irritated at the condhct of accused and Bishop, and seeing a disposition, as they believed, on the part of accused and Bishop to return to the scene of their former misconduct in Dallas, bore down on them armed with deadly weapons exhibited in an angry and threatening manner, whereby they justly excited the reasonable apprehension of the accused that they meant a deadly assault on him, and he asked the court to tell the jury, if this was the case, he had not by his misconduct before that forfeited his right of self-defense, but was still entitled, to defend himself against a deadly assault, and, if he only did this, he was not guilty.
*431Surely, there can be no denial of the principle of law here invoked, and whatever may be the true deduction from the evidence, there is certainly enough of dispute and doubt, to entitle the accused to have his view of it fairly submitted to the jury, to be disposed of by it, and not adversely, by the court.

Reversed and remanded.